LEE, J.
In this dissolution case, appellant-wife contends that the trial court erred in failing (1) to award her a greater share of the property and (2) to allow her a larger attorney fee.
The respondent-husband is 50 years old and appellant-wife is 46. They were married 25 years. Four children were born of the marriage, three boys, ages 17, 20, and 22, and a girl, age 11. The boys spend the school year away from home and the girl lives with the wife. Provision has been made for the educational needs of the children by trusts established by their paternal grandmother.
The wife’s health is good. She has a college degree but no significant work experience. The wife brought no substantial assets to the marriage.
The undisputed net worth of the assets of the parties is $1,515,195. The trial court awarded the wife monthly support as follows: $1,500 until she reaches age 62 (unless she remarries prior to that timel; $200 for the daughter and $100 for the youngest son.
In making a division of property at dissolution, much depends on the facts of the individual case. Phipps v. Phipps, 20 Or App 229, 530 P2d 1269, Sup Ct review denied (1975). In Johnson v. Johnson, 245 Or 10, 15, 419 P2d 28 (1966), the Supreme Court said:
"As this court has repeatedly and consistently held in making a distribution of the property of the marital community upon the dissolution of a marriage, each case rests on its own facts. No formula can be stated, nor percentage given, for all cases. Each case must be viewed independently, for a distribution which is just and proper in one case may not be just and proper in another.
*942We have considered each of the guidelines1 set forth in Nolan and Nolan, 20 Or App 432, 532 P2d 35, Sup Ct review denied (1975), and ORS 107.105(1)(e).2
In our de novo review we find that the trial court awarded the wife a fair share of the assets. The trial court’s division was as follows:
Less Trial Court's
Asset Value Encumbrance__Award
Home $ 85,000 $ 25,500 wife
Household
Goods 20.000 wife
Cash 7,000 wife
Sun River
Condominium 60.000 25,000 wife
Green Hills
Lot 20.000 6,000 wife
5950 shs
family stock
in wife’s name 202,300 wife
6000 shs
family stock,
in husband’s
name $204,000 wife
*943Less Trial Court’s
Asset Value Encumbrance Award
Cash and E
Bonds 39,632 husband
Black Butte
Condominium 58,000 $ 29,300 husband
24,858 shs
family stock,
in husband’s
name 845,172 husband
Other stocks 59,891 husband
TOTALS $1,600,995 $85,800
Net Value: $1,515,195
Net Value to Wife: $541,800
Net Value to Husband: $973,395
Although the trial court did not distribute the assets in the instant case exactly equally, we believe that the distribution is nevertheless equitable for the following reasons:
First, we have given some weight to the fact that the husband has been the source of the assets. Dietz and Dietz, 19 Or App 334, 527 P2d 427 (1974), reversed on other grounds, 271 Or 445, 533 P2d 783 (1975).
Second, we note that the wife is receiving assets which total $541,800. This represents a secure financial base. It is not grossly disproportionate to the husband’s share of $973,395.
Third, we note that the wife’s financial position is substantially aided by the award of support in the amount of $1,500 per month.
Under the facts of this case we find no error in the decision of the trial court to make the wife responsible for her attorney’s fees in excess of the $1,500 allowance.
Affirmed. No costs to either party.

 « * « The financial condition of the parties: the nature and value of their respective properties: the contribution of each to any property held by them as tenants by the entirety: the duration of the marriage: the husband's income, his earning capacity, his age, health, and ability to labor: and the wife's age, health, station and ability to earn a living. x Stettler v. Stettler, 2 Or App 119, 121, 467 P2d 130 (1970), quoting Siebert v. Siebert, 184 Or 496, 502, 503, 199 P2d 659 (1948).” Nolan and Nolan, 20 Or App 432, 532 P2d 35, Sup Ct review denied (1975).


 ORS 107.105(1)(e) provides:
"(1) Whenever the court grants a decree of annulment or dissolution of marriage or of separation, it has power further to decree as follows:
"(e) For the division or other disposition between the parties of the real or personal property, or both, of either or both of the parties as may be just and proper in all the circumstances."